DETAILED ACTION

This Office action responds to papers submitted on 8 September 2022.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.

Claims 1-5, 9, 11, 13, and 19-23 are pending and presented for examination.  Claims 4, 6-8, 10, 12, 14, 15, 17 and 24-26 are canceled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection made to claim 4 as not being specifically stated is withdrawn in view of the amendments made.

The objection made to the Specification for not providing proper antecedence basis is withdrawn in view of the arguments made.
 The rejection of claims 1, 2, 5, 9, 11, 13 and 19-20 under 35 USC §102(a)(2) as being anticipated by Harada (USPAP No. US 2021/0280188 A1) is withdrawn in view of the amendments made.

The rejection of claims 3 and 4 under 35 USC §103 as being unpatentable over Harada (USPAP No. US 2021/0280188 A1) in view of Shimauchi et al. (USPAP No. US 2019/0290156 A1) is withdrawn in view of the amendments made.

The rejection of claims 16 and 21-26 under 35 USC §103 as being unpatentable over Harada (USPAP No. US 2021/0280188 A1) in view of Watanabe (USPAP No. US 2019/0300001 A1) is withdrawn in view of the amendments made.

Response to Arguments
Applicant's arguments filed on September 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that the references of prior art are applied to teach the limitations of the instant claims fails to expressly or inherently describe the elements of the information processing device of claims.  Examiner disagrees. First, Harada clearly teaches the use of an information processing device and method as claimed.  Fig. 2 details the information processing device as used by Harada which clearly indicates the presence of a processing unit, biosensors, and a command control center.  Applicant has amended the instant claims to more specifically teach the use of brain waves as physiological information.  This too is taught by the references of prior art, particularly the Published Invention Watanabe.  In response to the amendments and arguments made, the outstanding rejection of claims under 35 USC §102(a)(2) is withdrawn and a new rejection of the claims is presented, herein below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9, 11, 13, 16, and 19-23 are rejected under 35 U.S.C. §103 as being unpatentable over US Patent Application Publication No. US 2021/0280188 A1 to Harada and in view of US Patent Application Publication No. US 2019/0300001 A1 to Watanabe.
The published reference of prior art to Harada teaches of a method and system using a technique for controlling a device by using a user’s voice as input.  In doing so, the elements of the instant invention are taught/fairly suggested by the reference as explained herewith.
In consideration of the independent claims 1, 19, and 20, an information processing device and a non-transitory computer readable medium storing a program to execute the process is claimed as comprising a processor configured to – (the processor used to acquire biological data is taught in paragraph [0020] of Harada):
•	output an instruction for turning equipment on or off based on a first brain wave information and a predetermined first reference brain wave information in response to acquiring the first brain wave information from a user that corresponds to turning the equipment on or off – (is taught by Harada in paragraphs [0020]-[0021] and [0084] as “controlling output of a device control command based on the text data by controlling necessity of operation determination to determine whether a predetermined operation (i.e. turning on or off) has been performed by the user based on the sleep state”.  The use of  biological/physiological data is defined by the biological data of Harada as defined in paragraph [0008]; however the use of brain waves in particular is not stated.  For this reason the published prior art of Watanabe is introduced wherein  physiological information is commensurate to biological information as brain waves.  The use of brain waves as biological/physiological information is taught by Watanabe in paragraph [0109] as “various types of biological information have been detected in order to estimate mental states such as nervousness, vigilance, and concentration. Biological information such as a heart rate, fluctuation in a heart rate, a respiratory rate, fluctuation in a respiratory rate, the depth of respiration, blood pressure, brain waves, cerebral blood flow (CBF), pupil diameter, nose temperature, blinking, and movement of a line of sight has been used.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Harada with the use of brain waves as physiological and/or biological information of Watanabe so as to allow for efficiency and safety of the operation as indicated by Watanabe), and 
•	output an instruction for setting a function level of the equipment based on a  second brain wave information and a predetermined second reference brain wave information from the user or environmental information that corresponds to a function level of the equipment wherein the second brain wave information is acquired from the user, and the functional level is information related to one or both of a type of operation and a setting value of the equipment in a case in which the equipment has been turned on and wherein the second brain wave information is different from the first brain wave information – (taught in paragraphs [0061]-[0063], [0072], and [0084].  The function level aspect taught in paragraph [0072] where the sleep states are used commensurate to the function levels, while the environmental information part is taught in paragraphs [0061]-[0063] as the lighting device and cooling/heating devices, and the instructions for setting a device is taught in paragraph [0020]-[0021] as stated above and see Fig. 3.  The setting value of the equipment is taught in paragraph [0005] Harada, which states “technique is used during a period from lying in bed to rising (hereinafter also referred to as during sleeping period), there is a possibility of increasing the user's awakening degree.” But does not particularly address the effect of the equipment operation on an amount of change in the physiological information. For this reason, the prior art of Watanabe is relied upon.  Watanabe teaches the use of an operation appropriateness determination system using
biometric sensing apparatus with daily operating devices. In doing so, Watanabe states that a biological information estimation device and “the biological information estimation unit 103 estimates current biological information regarding an operator on the basis of the data accumulated in the storage device 104. The estimated biological information is a value of current biological information estimated on the basis of operation loads and biological information regarding the operator obtained in the past. For this reason, this information will be referred to as "estimated biological information". The operation appropriateness determination unit 105 compares estimated biological information and
measured biological information regarding an operator with each other and determines operation appropriateness on the basis of a result of the comparison.” (emphasis added); also the aspect of the second brain wave being different than the first brain wave is addressed by Watanabe as being “biological information obtained in the past”.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Harada with the operation appropriateness determination unit of Watanabe so as to calculate and estimate the biological information so as to evaluate the changes in a user and brain wave information.  Additionally, in paragraph [0066], Harada teaches the biological data from a biosensor is associated with the first data and the sound data is equated to the second data.).
Harada teaches the use of a non-transitory computer readable medium storing a program to execute the process in paragraph [0050] where “the non-transitory computer-readable recording medium recording an information processing program according causes a computer to perform functions of …” is stated.

Regarding claim 2 the processor is configured to output an instruction for turning on the equipment and output an instruction for setting the function level of the equipment according to the second brain wave information in a case where the second brain wave information is acquired within a predetermined amount of time from a point in time when the first brain wave information that corresponds to turning on the equipment is acquired is stated.  Harada teaches this element in paragraphs [0020]-[0021] as stated above in relation to the function level aspect being taught in paragraph [0072].  In paragraph [0066], biological data from a biosensor is associated with the first data and the sound data is equated to the second data.   

As per claim 5, the processor being additionally configured to confirm whether or not the brain wave information from the user acquired after the equipment begins to operate is brain wave information conforming to an intention of the user is recited.  In paragraph [0074] Harada describes the process of when the “the biological data of the user 103 is not detected, the sleep state determination unit 221 determines that the sleep state is the leaving bed state. When the biological data is detected from the state in which the biological data of the user 103 is not detected, the sleep state determination unit 221 determines that the sleep state is the lying in bed state. When the sleep state is an awake state after it is determined that the sleep state is the lying in bed state until falling asleep, the sleep state determination unit 221 determines that the sleep state is the pre-sleep awake state. When the sleep state is an awake state continuously for a predetermined period after it is determined that the sleep state is the lying in bed state, the sleep state determination unit 221 determines that the sleep state is the pre-sleep awake state. Note that the predetermined period is, for example, 15 minutes.”  

Claim 9 is directed to the processor being additionally configured to cause the equipment to operate in coordination with other equipment according to a result of the confirmation.  The feature is described by Harada in paragraphs [0094]-[0095] where the determination unit decides the operation is necessary.

In claim 11, the operation of the other equipment is decided according to a priority.  In paragraphs [0086]-[0087] Harada states that the command control unit includes an operation determination unit which determines the necessity of operating the device based upon the sleep rate of the user, the necessity being determined is commensurate with the priority of equipment operation. 

With regard to claim 13, the intention of the user is determined on a basis of behavior by the user and the brain wave information from the user.  This is taught by Harada in paragraph [0022] “determining the necessity of the operation determination based on the sleep state; when it is determined that the operation determination is necessary, (i) determining whether the predetermined operation has been performed by the user, and (ii) outputting the device control command when it is determined that the predetermined operation has been performed; and when it is determined that the operation determination is unnecessary, outputting the device control command.”  Here “the necessity” is stated as the need or intention of the user.

With claim 16, the processor is additionally configured to evaluate an effect
of an operation of the equipment on a basis of an amount of change in the brain wave
information from the user. In paragraph [0005] Harada states “technique is used during
a period from lying in bed to rising (hereinafter also referred to as during sleeping
period), there is a possibility of increasing the user's awakening degree.” But does not
particularly address the effect of the equipment operation on an amount of change in
the physiological information. For this reason, the prior art of Watanabe is relied upon.
Watanabe teaches the use of an operation appropriateness determination system using
biometric sensing apparatus with daily operating devices. In doing so, Watanabe states
that a biological information estimation device and “the biological information estimation
unit 103 estimates current biological information regarding an operator on the basis of
the data accumulated in the storage device 104. The estimated biological information is
a value of current biological information estimated on the basis of operation loads and
biological information regarding the operator obtained in the past. For this reason, this
information will be referred to as "estimated biological information". The operation
appropriateness determination unit 105 compares estimated biological information and
measured biological information regarding an operator with each other and determines
operation appropriateness on the basis of a result of the comparison.” (emphasis
added). Therefore, it would have been obvious to a person of ordinary skill in the art
before the effective filing date of the invention to have modified the above mentioned
invention of Harada with the operation appropriateness determination unit of Watanabe
so as to calculate and estimate the biological information so as to evaluate the changes
in a user.

	As per claims 21-23, the first reference information is brain wave information measured from the user in response to the user having manually turned the equipment on or off.  This is taught by Harada in paragraphs [0020]-[0021] and [0084] as “controlling output of a device control command based on the text data by controlling necessity of operation determination to determine whether a predetermined operation (i.e. turning on or off) has been performed by the user based on the sleep state”.  The use of biological/physiological data is defined by the biological data of Harada.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US
Patent Application Publication No. US 2021/0280188 Ai to Harada in view of US Patent Application Publication No. US 2019/0300001 A1 to Watanabe, as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2019/0290156 A1 to Shimauchi et al..
Claims 3 and 4 state that the first brain wave information and the second brain wave information are a same type of physiological information in different frequency bands.  Although Harada teaches the collection of biological information for the control of devices and Watanabe teaches that brain waves are biological information, the references of prior art fall short of identifying the frequency of the bandwidth of the information. For this reason, in the same area of endeavor Shimauchi et al. (herein after referred to as “Shimauchi’) teaches the use of filter banks to analyze the signals as indicated in paragraph [0002]. As is well known, frequency analysis serves mainly to assess the physical magnitude of sound or vibration. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Harada with the filter banks as used by Shimauchi so as to allow for the analyzing of the signals to ensure a Suitable range so that they are proper and clean for accurate representation as indicated by Shimauchi in paragraph [0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. US 11,449,790 B2			Hong et al.
A computer-implemented method for inputting sensing information to an ensemble model to obtain a final result value, the computer-implemented method including obtaining pieces of sensing information associated with a biometric state


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        November 2, 2022


/MOHAMMAD ALI/             Supervisory Patent Examiner, Art Unit 2119